Name: Council Implementing Regulation (EU) No 577/2014 of 28 May 2014 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: Europe;  international affairs
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 160/7 COUNCIL IMPLEMENTING REGULATION (EU) No 577/2014 of 28 May 2014 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) The information for seventeen persons and two entities included in the list of persons, entities and bodies subject to restrictive measures in Regulation (EU) No 269/2014 should be amended. (3) Annex I to Regulation (EU) No 269/2014 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 269/2014 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2014. For the Council The President E. VENIZELOS (1) OJ L 78, 17.3.2014, p. 6. ANNEX The entries for the following persons and entities set out in Annex I to Regulation (EU) No 269/2014 are replaced by the entries below. Persons: Name Identifying information Statement of reasons Date of listing Vladimir Andreevich Konstantinov (Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Ã Ã ½Ã ´ÃÃ µÃ µÃ ²Ã ¸Ã  Ã Ã ¾Ã ½Ã Ã Ã °Ã ½Ã Ã ¸Ã ½Ã ¾Ã ²) d.o.b. 19.11.1956 Vladimirovca, Slobozia District, Republic of Moldova As speaker of the Verkhovna Rada of Crimea, Konstantinov played a relevant role in the decisions taken by the Verkhovna Rada of Crimea concerning the referendum against the territorial integrity of Ukraine and called on voters to cast votes in favour of Crimean Independence. 17.3.2014 Pyotr Anatolyevich Zima (Ã Ã Ã Ã Ã Ã ½Ã °Ã Ã ¾Ã »Ã Ã µÃ ²Ã ¸Ã  Ã Ã ¸Ã ¼Ã °) d.o.b. 29.3.1965 Zima was appointed as the new head of the Crimean Security Service (SBU) on 3 March 2014 by Prime Minister Aksyonov and accepted this appointment. He has given relevant information including a database to the Russian Intelligence Service (SVR). This included information on Euro-Maidan activists and human rights defenders of Crimea. He played a relevant role in preventing Ukraine's authorities from controlling the territory of Crimea. On 11 March 2014 the formation of an independent Security Service of Crimea was proclaimed by former SBU officers of Crimea. 17.3.2014 Yuriy Gennadyevich Zherebtsov (Ã ®ÃÃ ¸Ã ¹ Ã Ã µÃ ½Ã ½Ã °Ã ´Ã Ã µÃ ²Ã ¸Ã  Ã Ã µÃÃ µÃ ±Ã Ã ¾Ã ²) d.o.b. 19.11.1965 Counsellor of the Speaker of the Verkhovna Rada of Crimea, one of the leading organizers of the 16 March 2014referendum against Ukraine's territorial integrity. 17.3.2014 Anatoliy Alekseevich Sidorov (Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹ Ã Ã »Ã µÃ ºÃ Ã µÃ µÃ ²Ã ¸Ã  Ã ¡Ã ¸Ã ´Ã ¾ÃÃ ¾Ã ²) d.o.b. 2.7.1958 Commander of Russia's Western Military District, units of which are deployed in Crimea. He is responsible for part of the Russian military presence in Crimea which is undermining the sovereignty of Ukraine and assisted the Crimean authorities in preventing public demonstrations against moves towards a referendum and incorporation into Russia. 17.3.2014 Aleksandr Viktorovich Galkin (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã Ã ¸Ã ºÃ Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã °Ã »Ã ºÃ ¸Ã ½) d.o.b. 22.3.1958 Commander of Russia's Southern Military District (SMD). SMD forces are deployed in Crimea. He is responsible for part of the Russian military presence in Crimea which is undermining the sovereignty of Ukraine and assisted the Crimean authorities in preventing public demonstrations against moves towards a referendum and incorporation into Russia. The Black Sea Fleet comes under Galkin's command; much of the force movement into Crimea has come through the Southern Military District 17.3.2014 Mikhail Grigoryevich Malyshev (Ã Ã ¸Ã Ã °Ã ¸Ã » Ã ÃÃ ¸Ã ³Ã ¾ÃÃ Ã µÃ ²Ã ¸Ã  Ã Ã °Ã »Ã Ã Ã µÃ ²) d.o.b. 10.10.1955 Chair of the Crimean Electoral Commission. Responsible for administering the Crimean referendum. Responsible under the Russian system for signing referendum results. 21.3.2014 Valery Kirillovich Medvedev (Ã Ã °Ã »Ã µÃÃ ¸Ã ¹ Ã Ã ¸ÃÃ ¸Ã »Ã »Ã ¾Ã ²Ã ¸Ã  Ã Ã µÃ ´Ã ²Ã µÃ ´Ã µÃ ²) d.o.b. 21.8.1946 Russia Responsible for administering the Crimean referendum. Responsible under the Russian system for signing referendum results. 21.3.2014 LTL. Gen. Igor Nikolaevich Turchenyuk (ÃÃ ³Ã ¾ÃÃ  Ã Ã ¸Ã ºÃ ¾Ã »Ã °Ã µÃ ²Ã ¸Ã  Ã ¢Ã ÃÃ Ã µÃ ½Ã Ã º) d.o.b. 5.12.1959 Kirghizia/Osh The de-facto Commander of Russian troops deployed on the ground in Crimea (whom Russia continues to refer to officially as local self-defence militias). 21.3.2014 Elena Borisovna Mizulina (Ã Ã »Ã µÃ ½Ã ° Ã Ã ¾ÃÃ ¸Ã Ã ¾Ã ²Ã ½Ã ° Ã Ã ¸Ã ·Ã Ã »Ã ¸Ã ½Ã °) d.o.b. 9.12.1954 Buly, Kostroma Oblast Originator and co-sponsor of recent legislative proposals in Russia that would have allowed regions of other countries to join Russia without their central authorities' prior agreement. 21.3.2014 Valeriy Dmitrievich Bolotov (Ã Ã °Ã »Ã µÃÃ ¸Ã ¹ Ã Ã ¼Ã ¸Ã ÃÃ ¸Ã µÃ ²Ã ¸Ã  Ã Ã ¾Ã »Ã ¾Ã Ã ¾Ã ²) d.o.b. 13.2.1970 Stachanov, Lugansk Oblast, Ukrainian SSR One of the leaders of the separatist group Army of the South-East which occupied the building of the Security Service in the Lugansk region. Before seizing the building he and other accomplices possessed arms apparently supplied illegally from Russia and from local criminal groups. 29.4.2014 Andriy Yevgenevich Purgin (Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã ²Ã ³Ã µÃ ½Ã Ã µÃ ²Ã ¸Ã  Ã Ã ÃÃ ³Ã ¸Ã ½) d.o.b. 26.1.1972 Head of the Donetsk Republic, active participant and organiser of separatist actions, coordinator of actions of the Russian tourists in Donetsk. Co-founder of a Civic initiative of Donbasfor the Eurasian Union. 29.4.2014 Sergey Gennadevich Tsyplakov (Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã µÃ ½Ã ½Ã °Ã ´Ã Ã µÃ ²Ã ¸Ã  Ã ¦Ã Ã ¿Ã »Ã °Ã ºÃ ¾Ã ²) d.o.b. 1.5.1983 Donetsk, Ukrainian SSR One of the leaders of the ideologically radical organization People's Militia of Donbas. He took active part in the seizure of a number of state buildings in the Donetsk region. 29.4.2014 Igor Vsevolodovich Girkin a.k.a. Igor Strelkov (ÃÃ ³Ã ¾ÃÃ  Ã Ã Ã µÃ ²Ã ¾Ã »Ã ¾Ã ´Ã ¾Ã ²Ã ¸Ã  Ã Ã ¸ÃÃ ºÃ ¸Ã ½) d.o.b. 17.12.1970 passport no. 4506460961 Identified as staff of main Intelligence Directorate of the General Staff of the Armed Forces of the Russian Federation (GRU). He was involved in incidents in Sloviansk. He is the assistant on security issues to Sergey Aksionov, self-proclaimed prime-minister of Crimea. 29.4.2014 Viacheslav Ponomariov Vyacheslav Vladimirovich Ponomariov (Ã Ã Ã Ã µÃ Ã »Ã °Ã ² Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã ¾Ã ½Ã ¾Ã ¼Ã °ÃÃ Ã ²) d.o.b. 2.5.1965 Slovinsk Self-declared mayor of Sloviansk. Ponomarev called on Vladimir Putin to send Russian troops to protect the city and later asked him to supply weapons. Ponomarev's men are involved in kidnappings (they captured Ukrainian reporters Irma Krat and Simon Ostrovsky, a reporter for Vice News. Both were later released. They detained military observers deployed under OSCE Vienna Document). 12.5.2014 Igor Mykolaiovych Bezler Igor Nikolaevich Bezler, (ÃÃ ³Ã ¾ÃÃ  Ã Ã ¸Ã ºÃ ¾Ã »Ã °Ã µÃ ²Ã ¸Ã  Ã Ã µÃ ·Ã »Ã µÃ) d.o.b. 30.12.1965 Simferopol One of the leaders of the self-proclaimed militia of Horlivka. He took control of the Security Service of Ukraine's office in the Donetsk region building and afterwards seized the Ministry of Internal Affairs' district station in the town of Horlivka. He has links to Igor Girkin under whose command he was involved in the murder of People's Deputy of the Horlivka's Municipal Council Volodymyr Rybak according to the SBU. 12.5.2014 Oleg Tsariov Oleg Anatolevich Tsariov (Ã Ã »Ã µÃ ³ Ã Ã ½Ã °Ã Ã ¾Ã »Ã Ã ¹Ã ¾Ã ²Ã ¸Ã  Ã ¦Ã °ÃÃ Ã ¾Ã ²) (Ã Ã »Ã µÃ ³ Ã Ã ½Ã °Ã Ã ¾Ã »Ã Ã µÃ ²Ã ¸Ã  Ã ¦Ã °ÃÃ Ã ²) d.o.b. 2.6.1970 Dnipropetrovsk Member of the Rada. Publicly called for the creation of the Federal Republic of Novorossia, composed of South Eastern Ukrainian regions. 12.5.2014 Roman Lyagin (Ã Ã ¾Ã ¼Ã °Ã ½ Ã Ã Ã ³Ã ¸Ã ½) d.o.b. 30.5.1980 Donetsk Head of the Donetsk People's Republic Central Electoral Commission. Actively organised the referendum on 11 May on the self-determination of the Donetsk People's Republic. 12.5.2014 Entities: Name Identifying information Statement of reasons Date of listing PJSC Chernomorneftegaz a.k.a Chornomornaftogaz Prospekt Kirova/per. Sovarkomovskji 52/1 Simferopol, Crimea On 17 March 2014 the Parliament of Crimea adopted a resolution declaring the appropriation of assets belonging to Chernomorneftegaz enterprise on behalf of the Republic of Crimea. The enterprise is thus effectively confiscated by the Crimean authorities. 12.5.2014 Feodosia a.k.a Feodossyskoje Predprijatije po obespetscheniju nefteproduktami 98107, Crimea, Feodosiya, Geologicheskaya str.2 Company providing transhipment services for crude oil and oil products. On 17 March 2014 the Parliament of Crimea adopted a resolution declaring the appropriation of assets belonging to Feodosia enterprise on behalf of the Republic of Crimea. The enterprise is thus effectively confiscated by the Crimean authorities. 12.5.2014